DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/22 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 4-8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ericson (US 4,777,676) in view of Rhee (US 8,172,297). 
Regarding claims 1, 13, and 14, Ericson discloses a ‘sink’ (fig. 1, 4a) comprising: a basin portion having a surface of receiving water; a trench drain (1), and a door having a surface (3) configured to visually obscure the trench drain, the door including an adjustment mechanism (see hinge pin illustrated in fig. 4b); wherein the trench drain comprises a trench portion and a drain portion (see annotated figure below), the trench portion having a surface for receiving water from the basin portion and the drain portion having one or more holes configured for water to flow through to a connecting pipe (6), the basin portion surface and the trench portion surface joined by an angled surface (see annotated figure below); wherein when the door is in a closed position (fig. 4a),the trench drain is visually obscured and a gap (see annotated figure below) is formed between an edge of the door and the basin portion, thereby allowing water to flow from the basin portion to the trench drain, the door is configured to be placed in an open position to allow access to the trench drain (see fig. 4b); wherein the trench portion surface is set at a lower portion than the basin portion (see fig. 4a, unambiguously illustrated), wherein the lower portion of the trench portion surface relative to the basin surface is such that gravity causes water to flow form the basin portion into the trench drain (note that this claim language merely describes the way gravity flow works and the device of Ericson functions in the same fashion). 
Ericson strongly implies, but does not explicitly show that the basin portion has a level surface (see annotated figure below). However, there is nothing in the record which establishes that the claimed level orientation of the basin surface presents a novel or unexpected result, is used for a particular purpose, or solves a stated problem (MPEP 2144.05(III)). Note that applicant’s specification only recites that the surface ‘can be’ a level surface (see p. 4, para. 1). One of ordinary skill in the art would expect the basin portion surface of Ericson to perform equally well as applicant's. Accordingly, it would have been obvious to have modified the device of Ericson to be oriented as claimed since such a modification is a mere design consideration which fails to patentably distinguish. MPEP 2144.04(IV)(A).
Ericson does not show that the adjustment mechanism includes a resilient member and a detent and does not specify that the adjustment mechanism is configured to resist a user’s force when the user pushes the door surface a first time  to place the door in the open position, to hold the door in the open position, and to return the door to the closed position when the user pushes the door surface a second time.  Attention is turned to Rhee which teaches a similar door (40) having a surface (front, visible surface of 40, fig. 1).  The door has a door adjustment mechanism including a detent (32/22, 16) and a resilient member which is compression spring (38, 34, note that the coils are open and therefore the springs are compression springs)(as per claims 13 and 14); the door adjustment mechanism is configured to resist a user’s force  when the user pushes the door surface a first time to place it in the open position (col. 2, ln. 51 - 54)(fig. 1), to hold the door in the open position (col. 3, ln. 36-40)(fig. 1); and to return the door to the closed position when the user pushes the door surface a second time (col. 3, ln. 48-52)(fig. 2, door in phantom). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have to have included the spring biased cam based adjustment mechanism to allow for additional functionality of the door being biased to an open position while remaining latchable in a closed position or intermediate position (col. 2, ln. 54-59) to enable cleaning or servicing or the drain.

    PNG
    media_image1.png
    617
    788
    media_image1.png
    Greyscale

Regarding claim 4, Ericson as modified shows all of the instant invention as discussed above, and strongly implies (see fig. 4a), but does not explicitly state that the trench portion surface is level. However, there is nothing in the record which establishes that the claimed level orientation of the trench portion surface presents a novel or unexpected result, is used for a particular purpose, or solves a stated problem (MPEP 2144.05(III)). Note that applicant’s specification does not discuss the angular orientation of the trench portion surface. One of ordinary skill in the art would expect the basin portion surface of Ericson to perform equally well as applicant's. Accordingly, it would have been obvious to have modified the device of Ericson to be oriented as claimed since such a modification is a mere design consideration which fails to patentably distinguish. MPEP 2144.04(IV)(A).
Regarding claim 5, Ericson as modified shows all of the instant invention as discussed above, but does not show that the trench portion is sloped towards the drain portion.  Attention is turned to an alternate embodiment of Ericson (fig. 5) which shows a similar basin having a trench portion surface which is sloped toward a drain portion (6).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have sloped the trench surface of fig. 4 of Ericson in order to encourage drainage. 

    PNG
    media_image2.png
    449
    639
    media_image2.png
    Greyscale

Regarding claim 6, Ericson as modified shows all of the instant invention as discussed above and further provides that when the door is in an open position (see fig. 4b), the trench drain is available to be cleaned (cl. 1). 
Regarding claims 7 and 8, Ericson as modified shows all of the instant invention as discussed above, but does not show that when the door is in the closed position, the door is either of perpendicular or parallel to the basin portion. As shown in figures 1a and 4a, the door (3) is angled slightly with respect to back wall (4) of the basin. Attention is turned to the alternate embodiment of Ericson illustrated in fig. 2 which shows a vertically oriented door (3). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the door of embodiment of fig. 4a of Ericson in a vertical orientation, since there is nothing in the record which establishes that the claimed orientation of the door presents a novel or unexpected result, is used for a particular purpose, or solves a stated problem (MPEP 2144.05(III)). Note that applicant’s specification only states that the perpendicular orientation should not be construed as limiting (see p. 8, para. 3). One of ordinary skill in the art would expect the  door of Ericson to perform equally well as applicant's. Accordingly, it would have been obvious to have modified the door of Ericson to be vertically oriented since such a modification is a mere design consideration which fails to patentably distinguish. MPEP 2144.04(IV)(A).  Under the proposed modification, the vertically oriented door will be parallel to the rear basin wall (4) and perpendicular to the top basin wall (near leader line 8 in fig. 1a) while in the closed position. 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ericson and Rhee, as applied to claim 1, in view of Thompson et al. (US 2014/0366263 hereinafter Thompson). 
Regarding claims 2 and 3, Ericson as modified shows all of the instant invention as discussed above, but is silent as to the basin and door being formed of the same material, that material being stainless steel or a polymer.  Attention is turned to Thompson which teaches a similar basin (110) having a door (120), the door and the basin being formed of the same material (para. [0021]), the material being plastic (para. [0016]) which is understood to be a polymer.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have formed the basin and door form the same material for an enhanced aesthetic appearance.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the basin or door in a polymer, since those materials are inexpensive, easily workable, and withstand a wet bathroom environment. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 102008044637 shows a similar sink basin having a trench (30) having a surface (32) which slopes towards a drain portion (34), the slope extending from a basin sidewall to the drain, similar to that which is disclosed, but not specifically claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754